DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	At paragraph 0030, line 12, “casket” appears to be a scrivener’s error. At page 6, line 1, “illustrate” should be changed to --illustration--. 
The abstract of the disclosure is objected to because it is not presented in narrative form and is presented as a single, run-on sentence.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites “change a shape of the acoustic shock wave to less spherical”. This language is unclear as there is no antecedent basis for a “spherical wave” in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2014/0305877 (Cioanta et al.).
As concerns claim 1, Cioanta et al. discloses a method comprising: producing an acoustic shock wave having a compressive wave character in a wellbore penetrating a formation (the wave will have a compressive phase, see 0026); channeling the acoustic shock wave down the wellbore to change a shape of the acoustic shock wave to a quasi-planar shape 192; and distributing the acoustic shock wave having the changed shape into the formation (generally illustrated at figure 6 at 60).
As concerns claim 2, Cioanta et al. discloses the method of claim 1, wherein the acoustic shock wave distributed into the formation has a quasi-planar wave shape (figure 19)
	As concerns claim 3, Cioanta et al. discloses the method of claim 1, wherein distributing the acoustic shock wave comprises: reflecting the acoustic shock wave off of a reflective material of a wave distribution component (elliptical reflectors 81).
	As concerns claim 4, Cioanta et al. discloses the method of claim 3 further comprising: rotating the wave distribution component within the wellbore (0125).
	As concerns claim 5, Cioanta et al. discloses the method of claim 1 further comprising: converting the compressive wave character to an expansion wave character; and wherein the acoustic shock wave distributed into the formation also has the expansion wave character (0149, 0160).
	As concerns claim 6, Cioanta et al. discloses the method of claim 5, wherein converting the compressive wave character to the expansion wave character comprises: reflecting the acoustic shock wave with the compressive wave character off of a cavity comprising a gas (0156).
	As concerns claim 7, Cioanta et al. discloses the method of claim 6 further comprising: rotating the cavity within the wellbore (the rotation of the device is illustrated, see figure 20).
	As concerns claim 8, Cioanta et al. discloses the method of claim 1 further comprising: changing an acoustic impedance of the acoustic shock wave; and wherein the acoustic shock wave distributed into the formation also has the changed acoustic impedance (this occurs as the wave pass through the liquid 71 in the reflectors).
	As concerns claim 9, Cioanta et al. discloses the method of claim 8, wherein the changed acoustic impedance is closer to an acoustic impedance of the formation than an acoustic impedance of water (this is implicit, as the waves contact the oil/water interface of the formation at 92, thus it would be closer to the impedance of the formation rather than the water alone).
	As concerns claim 11, Cioanta et al. discloses the method of claim 8, changing the acoustic shock wave comprises: progressively transitioning from lower to higher acoustic impedance along a length of an acoustic impedance conversion component (0157).
	As concerns claims 12 and 13, Cioanta et al. discloses the acoustic impedance conversion with different materials and shapes (see 0157, 158, 160, figure 16, figure 17).
	As concerns claim 14, Cioanta et al. discloses a method comprising: producing an acoustic shock wave having a compressive wave character (0026) in a wellbore penetrating a formation; channeling the acoustic shock wave down the wellbore to change a shape of the acoustic shock wave to less spherical (quasi-planar 192 is certainly less spherical); converting the compressive wave character to an expansion wave character (0160); changing an acoustic impedance of the acoustic shock wave (using the fluids or other materials, see the embodiment of figure 13); and distributing the acoustic shock wave having the changed shape, the expansion wave character, and the changed acoustic impedance into the formation (figure 19).
	As concerns claim 15, Cioanta et al. discloses a system comprising: an electrohydraulic fracturing device 45 capable of producing an acoustic shock wave; a wave manipulator coupled to the electrohydraulic fracturing device such that the acoustic shock wave enters the manipulator, wherein the wave manipulator comprises: a wave-focusing component 106 capable of channeling the acoustic shock wave; and a wave distribution component 81.
	As concerns claim 16, Cioanta et al. discloses the system of claim 15, wherein the wave manipulator further comprises a wave converter component capable of converting a compressive wave character of the acoustic shock wave to an expansion wave character (which occurs after the wave passes through the throat at 190).
	As concerns claim 17, Cioanta et al. discloses the system of claim 15, wherein the wave manipulator further comprises; an acoustic impedance conversion component capable of changing an acoustic impedance of the acoustic shock wave (note the fluid 71 in the embodiment of figure 13, also note the various shapes of the reflectors, see figures 16, 17, 19).
	As concerns claim 18, Cioanta et al. discloses the system of claim 17, wherein the change in the acoustic impedance is a progressive transition from lower to higher acoustic impedance occurring along a length of the acoustic impedance conversion component (0157).
	As concerns claims 19-20, Cioanta et al. discloses changing the acoustic impedance with various materials and shapes (0157, 0158, 0160, figure 16, figure 17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cioanta et al., alone.
As concerns claim 10, Cioanta et al. discloses the method of claim 8, but lacks to explicitly disclose wherein changing the acoustic impedance of the acoustic shock wave comprises: passing the acoustic shock wave through a material selected from the group consisting of a magnesium alloy, a high-strength aluminum alloy, an aluminum-lithium alloy, a copper-base alloy, a polydimethylsiloxane-titanium dioxide composite, and any combination thereof, nevertheless it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679